     L29MELKC                                                          1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                              20 CR 437 (NRB)

5    KARIM ELKORANY,

6                    Defendant.                 Telephone Conference

7    ------------------------------x

8                                               New York, N.Y.
                                                February 9, 2021
9                                               10:35 a.m.

10   Before:

11
                        HON. NAOMI REICE BUCHWALD,
12
                                                District Judge
13
                                  APPEARANCES
14
     AUDREY STRAUSS
15        United States Attorney for the
          Southern District of New York
16   BY: DANIEL RICHENTHAL
          LARA POMERANTZ
17        Assistant United States Attorneys

18   CARDI & EDGAR LLP
          Attorneys for Defendant
19   BY: DAWN M. CARDI
          CHAD L. EDGAR
20

21

22

23

24

25

                     SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
     L29MELKC                                                           2

1               (Case called)

2               THE COURT:   Good morning.   This is Judge Buchwald.

3               Who is on the phone for the government?

4               MS. POMERANTZ:   Good morning, your Honor, Lara

5    Pomerantz and Daniel Richenthal for the government.

6               THE COURT:   Who is on the phone for the defendant?

7               MS. CARDI:   Good morning, your Honor, Dawn Cardi and

8    Chad Edgar for Mr. Elkorany, who is also present on the phone.

9               THE COURT:   Mr. Elkorany, I just want to confirm that

10   back in September you signed a consent to proceed by

11   teleconference going forward.     Is it still your agreement?

12              THE DEFENDANT:   Yes, your Honor.

13              THE COURT:   Could I get a status update on this case,

14   please.

15              MS. POMERANTZ:   Yes, your Honor.

16              The government has produced or made available all Rule

17   16 discovery currently in our possession.      We expect that we

18   will have another limited production in the near future, but we

19   have produced the underlying search warrant which was served on

20   Apple.

21              We requested a hard drive from defense counsel in mid

22   January to produce additional electronic images of certain

23   devices.    Those are copies of certain of the electronic devices

24   that were seized from his residence.      We have not yet received

25   such a hard drive from defense counsel, but we anticipate

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     L29MELKC                                                          3

1    receiving that some time this week from them, we understand,

2    but we also have already produced copies of several of his

3    other electronic devices comprising the bulk of what was

4    received.

5               Since we last appeared before the Court, a review of

6    the defendant's devices and other electronic materials for

7    privileged materials or attorney work product is underway.     And

8    once the potentially privileged materials are segregated, we

9    will identify the responsive materials and produce that set to

10   the defendant.    But, as noted, he already has full images, to

11   the extent he has requested them, and provided a hard drive.

12   That is, your Honor, to say, other than a small set for which

13   he has not provided a hard drive since we requested one last

14   month.

15              With that, your Honor, the government would propose

16   setting a motion schedule today.

17              THE COURT:   Ms. Cardi, do you want to add anything?

18              MS. CARDI:   We are in agreement with the government,

19   and we are prepared to set a motion schedule today.    We would

20   like 90 days to file motions in this matter.

21              THE COURT:   Do you have a specific date in mind?

22              MS. CARDI:   Well, let me just say, I haven't looked,

23   but I will right now -- I would say May 10, your Honor.

24              THE COURT:   Ms. Pomerantz, how long would the

25   government like --

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     L29MELKC                                                          4

1               MS. POMERANTZ:   Your Honor, as an initial matter, we

2    would request an earlier date in terms of starting the motion

3    practice.    The defense counsel has already received the

4    materials needed to make motions, namely, search warrant

5    affidavits and other materials and has had this for some time.

6    In light of there being multiple victims of the offenses and

7    the nature of the offenses, we would like to move this case

8    forward.    We would propose a schedule that's more expedited.

9               MS. CARDI:   Your Honor, if you want me to respond.

10              THE COURT:   Sure.

11              MS. CARDI:   Or not.

12              THE COURT:   You can say what you wish.

13              MS. CARDI:   Your Honor, these are some very, we

14   believe, very unique and perhaps first-impression motions, some

15   of them.    There is an enormous amount of discovery that we have

16   had to review.    And we really do need that period of time in

17   order to prepare the motions that we think are appropriate and

18   relevant in this case.

19              In terms of my schedule, we are doing trials in the

20   state court by video.     I have a civil practice.   I have two

21   trials scheduled.

22              Under all of the circumstances, I think that that is

23   the best I can do in terms of when these motions would be due.

24              THE COURT:   I want you to do your best, so May 10 is

25   the date.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     L29MELKC                                                            5

1               MS. CARDI:   Thank you.

2               THE COURT:   Ms. Pomerantz, when do you propose to

3    submit the government's response?

4               MS. POMERANTZ:   Your Honor, I think given the schedule

5    and what Ms. Cardi just said, we would ask for 30 days.

6               THE COURT:   June 10.   OK?

7               MS. POMERANTZ:   OK, your Honor.   Thank you.

8               THE COURT:   Ms. Cardi.

9               MS. CARDI:   I consent to speedy trial time.

10              THE COURT:   Reply papers.

11              MS. CARDI:   I'm sorry.   Reply papers.   Three weeks,

12   your Honor, and that would be the 1st of July.

13              THE COURT:   I assume that there is no objection to

14   waiving the speedy trial time until July 1, correct?

15              MS. CARDI:   That's correct.

16              THE COURT:   I find that a continuance until July 1

17   serves the ends of justice and outweighs the best interests of

18   the public and the defendant in a speedy trial and it will

19   permit time for defense counsel to make motions that it is

20   intending to and for the government to respond.

21              Is there anything else at this time?

22              MS. CARDI:   No, your Honor.

23              THE COURT:   Ms. Pomerantz.

24              MS. POMERANTZ:   Your Honor, just to make sure I am

25   clear, I know you mentioned excluding speedy trial time through

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     L29MELKC                                                            6

1    July 1.    Is July 1 the date --

2               THE COURT:    It is the date the reply papers are due.

3    As you know, there is then an automatic 30-day extension that

4    applies.    After we get the papers, we will either -- I don't

5    know what the motions are.      I don't have any concept of what's

6    coming.    We will see if it is necessary to schedule a hearing,

7    I don't know, or whether oral argument is appropriate.      Maybe

8    neither of them.    And we will give you a written decision.

9               7/1 is simply the end of the briefing, which will then

10   start an automatic extension of the speedy trial clock.

11              MS. POMERANTZ:    Understood, your Honor.   Thanks very

12   much.   That was very helpful.

13              THE COURT:    Anything else, anybody?

14              MS. POMERANTZ:    Nothing from the government.

15              THE COURT:    Thank you, everyone.   Please stay well.

16              (Adjourned)

17

18

19

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
